Citation Nr: 0112969	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-13 687A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right hand.

2.  Entitlement to service connection for the residuals of a 
fracture of the sternum.

3.  Entitlement to service connection for the residuals of a 
broken tailbone.

4.  Entitlement to service connection for a retained metal 
fragment in the right eye.

5.  Entitlement to service connection for the residuals of a 
fracture of the right wrist.

6.  Entitlement to service connection for headaches, to 
include due to undiagnosed illness.

7.  Entitlement to service connection for an adjustment 
disorder and/or depression, to include due to undiagnosed 
illness.

8.  Entitlement to service connection for nervous tension, to 
include due to undiagnosed illness.

9.  Entitlement to service connection for memory loss, to 
include due to undiagnosed illness.

10.  Entitlement to service connection for sleep disturbance, 
to include due to undiagnosed illness.

11.  Entitlement to service connection for muscle and joint 
pain, to include due to undiagnosed illness.

12.  Entitlement to service connection for a rash, to include 
due to undiagnosed illness.

13.  Entitlement to service connection for fatigue, to 
include due to undiagnosed illness.

14.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from August 5, 1994?

15.  What evaluation is warranted for status-post right 
inguinal hernia repair from August 5, 1994?

16.  What evaluation is warranted for ileo-tibial band 
syndrome, left knee, from August 5, 1994?

17.  What evaluation is warranted for the residuals of a 
fracture of the fifth metacarpal, right hand, from August 5, 
1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
March 1993, to include service in the Southwest Asia theater 
of operations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating action of a Regional 
Office of the Department of Veterans Affairs (VA).  The case 
was certified to the Board by the Roanoke, Virginia Regional 
Office (RO).

As the appeals regarding the evaluations of PTSD, hernia 
repair, left knee and right finger disabilities involve 
original claims, the Board has framed those issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

In April 1998, the RO denied claims of entitlement to service 
connection for a right eye metallic fragment, and for 
residuals of right hand, right wrist, sternum, and tailbone 
fractures as not well grounded.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), however, eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the Board 
notes that VA examinations conducted in September 1994 did 
not include any opinions as to the etiology of those 
conditions diagnosed.  Under the Veterans Claims Assistance 
Act of 2000 an examination report must include an opinion as 
to the etiology of the disorder.  Therefore, further 
development is in order.  

In addition, it appears that complete treatment records have 
not been obtained.  In statements submitted in support of his 
claim, the veteran and his representative have referred to 
treatment received at various VA medical centers.  The record 
includes documentation of attempts by the regional offices to 
obtain such records.  The Board is aware that a search for 
medical records is complicated by the fact that the veteran 
moved several times during the course of the appeal and has 
reportedly received treatment at several different VA Medical 
Centers (VAMC); however, it still appears that further 
efforts must be made.  

The veteran also contends that service connection is 
warranted for several conditions which he believes are 
related to his Gulf War service.  Thus, of particular 
importance, is a copy of a Persian Gulf Registry examination 
which was reportedly performed at the VAMC in Alexandria, 
Louisiana.  Where evidence is in the possession of VA which 
has not been included in the record, it is the obligation of 
VA to secure such records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Hence, the records of VA treatment must be 
obtained and associated with the claims folder.  If the RO 
determines that there is no record of any VA treatment, that 
fact should be documented in the record.  

As the representative properly notes, with respect to each of 
the claims of entitlement to an increased evaluation, the 
United States Court of Appeals for Veterans Claims (Court) 
has made a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
previously service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.  

Evaluating the severity of the veteran's PTSD is further 
complicated by the fact that the rating criteria pertaining 
to psychiatric disorders were changed effective November 7, 
1996.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO's attention is 
directed to VAOGCPREC 3-00; 65 Fed.Reg. 33422 (2000) 
regarding retroactive applicability of revised rating 
schedule criteria.  In addition, on and after November 7, 
1996, all examinations and diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  (See 38 C.F.R. § 4.125 (2000)).  In light of the 
foregoing, and the lack of all medical records being 
available to the examiner, the Board finds that the September 
1994 VA psychiatric examination report is inadequate for 
evaluating the severity of the veteran's condition.  Thus, a 
new examination is warranted.  

Similarly, the September 1994 VA examination is also 
inadequate for evaluating the severity of the veteran's left 
knee disability.  In this regard, any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000).  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the diagnostic codes used to 
rate the veteran's left knee disability are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  Id.

The Board further notes that the nature and extent of 
disabling manifestations related to the veteran's left knee 
disability are unclear.  Although the RO has rated the 
veteran's right knee disability by analogy to 38 C.F.R. § 
4.71a, Diagnostic Code 5257, pertaining to recurrent 
subluxation or lateral instability, the VA examiner noted no 
signs of instability in September 1994.  X-ray studies 
conducted as part of that examination were interpreted as 
normal.  Hence, the choice of the appropriate Diagnostic Code 
must be revisited by the RO.

As noted in the opinion of the VA General Counsel, VAOPGCPREC 
23-97; 62 Fed.Reg. 63604 (1997), a claimant who has arthritis 
and subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  As the 
presence of arthritis or the extent of any instability or 
subluxation is unclear, the Board finds that another 
examination should be conducted.

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
left knee disability, the RO must consider all applicable 
diagnostic codes.  The Board points out that among the 
diagnostic codes possibly applicable to the knee, Codes 5260 
and 5261 are based essentially on range of motion.  Thus the 
RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints referable to the disabilities 
on appeal since service.  After securing 
any necessary release, the RO should 
attempt to obtain copies of any record 
which is not part of the claims folder 
from any identified treatment source.  
This specifically includes securing a 
copy of the VA Persian Gulf registry 
examination purportedly conducted at the 
VA Medical Center in Alexandria, 
Louisiana.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current disability attributable to right 
hand, sternum, tailbone, or right wrist 
fracture residuals.  All indicated 
testing should be performed.  The 
orthopedist should elicit a complete 
medical history from a review of the 
claims folders.  Based on the review of 
the case, the orthopedist must opine 
whether it is at least as likely as not 
that a relationship exists between any 
diagnosed right hand, sternum, tailbone, 
or right wrist disorder and the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

The orthopedist must further examine the 
veteran to determine the nature and 
extent of any current left knee and right 
fifth metacarpal joint disorders.  Again, 
all indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting these disabilities.  
With regard to the left knee, the 
examiner must indicate whether there is 
lateral instability and/or recurrent 
subluxation.  The examiner must also 
state whether any left knee x-ray 
findings of arthritis are residual of the 
service-connected iliotibial band 
syndrome.  With regard to the right 
little finger, the examiner should 
indicate whether there is any weakness of 
grip strength or incoordination, any pain 
on movement of the little finger and the 
range of motion of the right little 
finger joints in terms of movement toward 
the transverse fold of the palm.  Any 
pain reported by the veteran should be 
noted.  

In accordance with DeLuca, the 
orthopedist's report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  

3.  The RO should also schedule the 
veteran for appropriate VA examinations 
to determine the nature and etiology of 
the veteran's claimed headache, 
adjustment disorder, depression, nervous 
tension, memory loss, sleep disturbance, 
muscle and joint pain, rash and fatigue 
complaints.  All indicated testing in 
this regard should be performed and the 
claims folder must be made available to 
the examiners for review.   A complete 
history, discussing the initial onset, 
frequency, duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiners should 
indicate whether the veteran manifests 
any chronic disorder and, if so, whether 
it is at least as likely as not that any 
such disorder is related to an 
undiagnosed illness, or otherwise related 
to service.  An opinion for each claimed 
disorder is required.  A rationale for 
all opinions expressed must be provided.  

4.  The veteran should also be afforded a 
VA psychiatric examination to evaluate 
the severity of his PTSD.  Complete 
psychological tests should be conducted.  
The claims folders and copies of the old 
and new criteria for rating mental 
disorders should be made available to the 
examiner for review.  Based on his/her 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current PTSD 
symptomatology, and include a discussion 
of any social and industrial 
inadaptability/occupational and social 
impairment under both the old and new 
rating criteria.  The examiner must enter 
a complete multiaxial evaluation, assign 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the GAF 
score represents.  The examiner should 
address whether PTSD is manifested by 
complaints of headaches, an adjustment 
disorder, depression, nervous tension, 
memory loss, sleep disturbance, and/or 
fatigue.  A complete rationale for all 
opinions expressed must be provided.

5.  The veteran must also be afforded an 
appropriate VA examination(s) in order to 
determine the current severity of his 
post-operative residuals of an inguinal 
hernia, as well as the nature and 
etiology of any retained metallic 
fragment in the right eye.  All indicated 
testing in this regard should be 
performed and the claims folder must be 
made available to the examiner for 
review.  With respect to any right eye 
disorder the examiner must opine whether 
it is at least as likely as not that any 
current right eye disorder is related to 
the appellant's active duty service.  
With respect to any hernia residuals the 
examiner should record all pertinent 
medical complaints, symptoms and clinical 
findings.  The examiner must comment on 
the functional limitation, if any, caused 
by the veteran's disability.  The 
examiner should also specifically 
indicate whether the veteran currently 
shows an inguinal hernia which is 
postoperative, recurrent, readily 
reducible and well supported by truss or 
belt.  A complete rationale for any 
opinion offered must be provided. 

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2000).  In the event that the 
veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Once the RO has determined that all 
development has been satisfactorily 
completed, the RO should again review the 
veteran's claims.  With regard to the 
claims for increase, this should include 
documenting their consideration of the 
assignment of staged ratings, taking into 
consideration all applicable diagnostic 
codes, DeLuca, General Counsel opinions, 
and the consideration of both the old and 
new rating criteria pertaining to mental 
disorders.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


